UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2010 THE GABELLI CONVERTIBLE AND INCOME SECURITIES FUND INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 811-05715 (Commission File Number) 13-3523423 (IRSEmployer Identification No.) One Corporate Center, Rye, New York 10580-1422 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (800) 422-3554 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (I7 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (l7 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (I7 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure. On December 3, 2010, the Board of Directors of The Gabelli Convertible and Income Securities Fund Inc. (the "Fund") amended and restated in its entirety the bylaws of the Fund (the "Amended and Restated Bylaws") and adopted certain Articles Supplementary.The Amended and Restated Bylaws and the Articles Supplementary were deemed effective December 3, 2010 and are attached hereto as Exhibits 3(i) and 3(ii)and are incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 3(i)
